Citation Nr: 1211890	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	Kurt Thornbladh, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to August 1945.  He died in April 2008.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the RO in October 2009 that, in pertinent part, denied surviving spouse status on the basis that the appellant was divorced from the Veteran at the time of his death.  The appellant timely appealed.

In January 2011, the appellant and her daughter testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the appellant's request for a 60-day abeyance to submit additional documentary evidence.  To date, VA has not received any additional response from the appellant.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1943; they divorced in January 1970.  

2.  At the time of the Veteran's death in April 2008, his legal state of residence was Michigan.  

3.  The evidence of record demonstrates that the appellant and the Veteran cohabitated after their divorce, from 1983 until the Veteran's death in 2008.

4.  The State of Michigan does not recognize common law marriages; this is an impediment to establishing such a marriage in that State.  

5.  The marriage of the appellant and the Veteran from 1983 until his death in 2008 may be deemed valid because it occurred one year or more before the Veteran died; the appellant entered into the marriage without knowledge of the impediment; the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, have been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.54, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the grant of the grant herein, the Board finds that any deficiency in notice or assistance is moot.

II.  Analysis

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran:  (1) one year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II Veterans, prior to January 1, 1957 (or February 1, 1965, in the case of Korean Conflict Veterans; or May 8, 1985, in the case of Vietnam era Veterans; or January 1, 2001, in the case of Persian Gulf War Veterans).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(a) (2011).

VA Dependency and Indemnity Compensation (DIC) benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2011).

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a Veteran, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2011).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2011).  

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2011).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54 (2011).  

In this case, the appellant contends that she is the surviving spouse of the Veteran.  The claims file contains a marriage certificate, showing the appellant's marriage to the Veteran in June 1943 in California; and contains a default judgment of divorce, showing dissolution of the marriage in January 1970.  In various statements in support of her claim, the appellant also reported that neither she nor the Veteran had formally remarried; but that she lived with the Veteran and took care of him from 1983 until his death in 2008.  In essence, the appellant considered herself his wife.

The claims file also contains a "Certificate of Death" form, reflecting the Veteran's marital status as divorced at the time of his death, and no one shown as his surviving spouse.  A statement received in February 2011 from the second oldest of twelve children born between the Veteran and appellant, indicates that after their divorce, the Veteran and the appellant separated for many years; and that for the final twenty-plus years [of the Veteran's life], they lived under the same roof.

There is no indication that the appellant ever remarried, or held herself out openly to the public as the spouse of another, following the Veteran's death.
  
The Board finds that the appellant and the Veteran were legally divorced in January 1970 and did not subsequently remarry.  The appellant has not challenged the validity of the divorce decree.  Rather, the appellant asserts that subsequent to 1983 and until the Veteran's death in 2008, she and the Veteran maintained a common law marriage.
 
Specifically, the appellant testified that the Veteran became ill, and did not have any siblings or anything; and that he quit his drinking, and asked to move back in with her in 1983.  She had no problem with the Veteran moving back in because he had quit his drinking.  The appellant also testified that they did not talk about remarrying officially because they were together all the time.  She testified that it felt like a normal life again; and with twelve children, it was just a family affair all the time.

The evidence also reflects that most of their adult children were surprised that the appellant and the Veteran were not remarried.  In fact, one of the appellant's daughters testified that she visited her parents, who lived together in an apartment and later were together in a senior home; and that her parents were referred to as "mom and dad" or as "grandma and grandpa."  Another daughter stated that her mother did everything for the Veteran:  she cooked, cleaned, took him to medical appointments, made sure his prescriptions were filled, and made sure that he took his medications.  In essence, the appellant did everything a wife would do. 

In the instant case, the Board finds that there is no question as to the capacity of the parties to marry.  However, the State of Michigan does not recognize common law marriages.  

Where an attempted marriage is invalid by reason of legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

In this case, the appellant has indicated that she believed that they were common law man and wife for more than one year prior to the Veteran's death, as they lived together for from 1983 until the Veteran's death in 2008.  It seems clear that she believed and still maintains, that they had a common law marriage.

In Michigan, however, the "consent (of the parties) alone is not enough to effectuate a legal marriage on and after January 1, 1957.  Consent shall be followed by obtaining a license..."  MICH. COMP. LAWS ANN. § 551.2.  Therefore, there is an impediment to such a marriage.  In essence, the appellant was unaware of this impediment.

VA's Office of General Counsel, in VAGCPRECOP 58-91, 56 Fed.Reg. 50151 (1991), concluded that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for the purpose of 38 U.S.C.A. § 103(a).  See Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).  

In this case, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran, because Michigan did not recognize common law marriages at the time when the appellant and the Veteran lived together as man and wife from 1983 until his death in 2008.  Indeed, the Board finds credible that the appellant was not aware of the impediment that prohibited common law marriages in Michigan.  Thus, she was unaware of the legal impediment to a common law marriage to the Veteran. 

Likewise, the evidence supports a finding that the appellant and the Veteran had lived together continuously for many years prior to his death, as supported by lay evidence. 

Although there is a legal impediment in this case, the marriage of the appellant and the Veteran from 1983 may be deemed valid because it occurred one year or more before the Veteran died.  Affording all reasonable doubt to the appellant, the evidence reflects that the appellant entered into the marriage without knowledge of the impediment; and cohabited with the Veteran continuously from the date of the attempted marriage in 1983 until his death in 2008.  Moreover, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  

Thus, the Board finds that the requirements of 38 C.F.R. § 3.52 for a "deemed valid" marriage have been satisfied.  In light of the foregoing, the Board concludes that the appellant and the Veteran had a deemed valid marriage.  

Accordingly, the Board finds that entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits is warranted.  



ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death benefits is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


